Exhibit 99.1 FIRST KEYSTONE FINANCIAL, INC. 22 West State Street Media, PA 19063 610-565-6210 FOR IMMEDIATE RELEASE FIRST KEYSTONE FINANCIAL ANNOUNCES SECOND QUARTER FISCAL 2010 RESULTS Media, PA (BUSINESS WIRE) – April 29, 2010 - First Keystone Financial, Inc. (NASDAQ: FKFS), the holding company for First Keystone Bank (the “Bank”), reported today a net loss for the quarter ended March 31, 2010 of $3.2 million, or $1.37 per diluted share, compared to a net loss of $806,000, or $0.35 per diluted share, for the same period last year. Net loss for the six months ended March 31, 2010 was $4.5 million, or $1.92 per diluted share, as compared to a net loss of $868,000, or $0.37 per diluted share, for the same period in 2009. “Our loss for the quarter ended March 31, 2010 was primarily due to losses recognized on the sale of the Bank’s pooled trust preferred securities portfolio, which had continued to decline in value during the quarter”, stated Hugh J. Garchinsky, President.“Also contributing to the loss, the Bank experienced further deterioration in certain, previously identified commercial real estate and business loans which necessitated a provision for loan losses of $1.0 million for the quarter.” Garchinsky continued, “In spite of the significant loss for the current quarter, the Bank’s capital ratios remain well above regulatory requirements as well as the enhanced capital requirements imposed by the Supervisory Agreement with the Office of Thrift Supervision.In addition, the Bank’s net interest margin has continued to improve, increasing 17 basis points from the prior quarter to 2.64%. With regard to our pending merger, we continue to work closely with the management team from Bryn Mawr Bank Corporation to ensure that the integration of the two companies is successful. We currently anticipate completing the transaction in July 2010, subject to receipt of all necessary regulatory approvals.” SIGNIFICANT ITEMS FOR THE QUARTER · Total assets of the Company decreased by $39.9 million, from $528.4 million at September 30, 2009 to $488.5 million at March 31, 2010. Loans receivable decreased by $9.2 million, from $311.3 million at September 30, 2009 to $302.0 million at March 31, 2010 with the majority of the decrease accounted for by declines in the residential mortgage and home equity loan portfolios. Cash and cash equivalents increased by $12.8 million to $60.5 million at March 31, 2010 from $47.7 million at September 30, 2009 primarily due to the receipt of proceeds from sales of mortgage-related and investment securities available for sale. The inflows of cash from investment sales were partially offset by outflows of cash as deposits decreased $15.8 million, or 4.5%, from $347.1 million at September 30, 2009 to $331.3 million at March 31, 2010. The decrease in deposits was attributable to a $27.1 million decrease in time deposits from $168.6 million at September 30, 2009 to $141.5 million at March 31, 2010 reflecting the Company’s determination to not aggressively price its time deposit products, partially offset by an $11.3 million increase in core deposits. · Investment securities available for sale and mortgage-related securities available for sale decreased by $42.2 million from $113.8 million at September 30, 2009, to $71.6 million at March 31, 2010. The decline reflected, in part, management's decision to liquidate the Bank's $5.6 million pooled trust preferred securities portfolio which resulted in a pre-tax loss of $3.7 million. In addition, in anticipation of a near-term rise in interest rates, management decided to reduce the Bank's position on longer term mortgage-backed securities through sales of $33.9 million of such securities, resulting in a pre-tax gain of $1.2 million. · At March 31, 2010, non-performing assets increased $4.7 million to $10.1 million, or 2.1%, of total assets, from $5.4 million, or 1.0%, at September 30, 2009. The increase in non-performing assets was the result, in part, of a $1.5 million increase in non-accrual loans which totaled $5.4 million at March 31, 2010 and were comprised of eight single-family residential mortgage loans aggregating $703,000, two commercial real estate loans aggregating $2.0 million, one land acquisition and development loan of $795,000 and two residential construction loans aggregating $1.8 million. In addition to the increase in non-accrual loans, as of March 31, 2010, troubled debt restructurings totaled $2.5 million, including nine loans aggregating $800,000 which had been modified in accordance with the federal government’s Home Affordable Modification Program. · At March 31, 2010, the allowance for loan and lease losses of $6.7 million was 2.21% of total loans, compared to $4.7 million, or 1.50% of total loans at September 30, 2009. The ratio of allowance for loan and lease losses to non-performing loans decreased from 86.0% at September 30, 2009 to 68.8% at March 31, 2010. While non-performing loans increased from September 30, 2009 to March 31, 2010, the level of collateral securing the loans comprising the increase was sufficient that a corresponding increase in provision for loan and lease losses to maintain the ratio was not deemed necessary. · The level of delinquencies, as defined in the merger agreement with Bryn Mawr Bank Corporation (which includes loans delinquent 30 days or more, non-accrual loans, other real estate owned, troubled debt restructurings and the aggregate amount of net loan charge-offs between October 1, 2008 and the month-end preceding the date of the closing of the merger that exceeds $2.5 million) was $13.1 million as of March 31, 2010, an increase of $600,000 from the level of delinquencies at December 31, 2009. The merger consideration to be received by the Company’s shareholders in connection with the merger with Bryn Mawr Bank Corporation is subject to downward adjustment based upon, among other factors, the amount of delinquencies as of the month-end immediately prior to the closing of the merger. Depending on the amount of the Company’s delinquencies as of the month-end preceding the merger, the consideration to be received upon consummation of the merger for each share of common stock of the Company may be reduced in incremental amounts. The actual amount of merger consideration will not be determined until the month-end prior to closing, which is expected to occur in July 2010. · Net interest income increased $197,000, or 7.0%, to $3.0 million for the three months ended March 31, 2010, as compared to the same period in 2009. The increase in net interest income for the three months ended March 31, 2010 was primarily due to a decrease in interest expense of $576,000 or 18.8%, partially offset by a decrease in interest income of $379,000, or 6.4%, as compared to the same period in 2009. The weighted average yield earned on interest-earning assets for the three months ended March 31, 2010 decreased 39 basis points to 4.82% as compared to the same period in 2009. However, for the three months ended March 31, 2010, the weighted average rate paid on interest-bearing liabilities decreased to a greater degree, declining 56 basis points to 2.19% from 2.75% for the same period in 2009 as interest-bearing liabilities repriced downward more rapidly than interest-earning assets. · For the three months ended March 31, 2010, as compared to the three months ended December 31, 2009, the provision for loan losses decreased $100,000 to $1.0 million, but increased $300,000 by comparison to the same period in 2009. Although the Bank did not experience any charge-offs during the quarter, as a result of the level of criticized and classified assets at March 31, 2010 as well as the ongoing evaluation of the Bank’s loan portfolio, management made a decision to increase the allowance for loan and lease losses by $1.0 million, or 17.9%, to $6.7 million. · For the quarter ended March 31, 2009, non-interest income decreased $1.9 million to a loss of $2.1 million as compared to the same period last year.The decrease was primarily due to losses on the sale of the Bank's pooled trust preferred securities portfolio, partially offset by gains on sales of mortgage-related securities available for sale, as discussed above. · Non-interest expense decreased by $321,000, or 9.3% for the quarter ended March 31, 2010 as compared to the quarter ended December 31, 2009. The decrease was primarily due to decreases of $221,000 and $37,000 in merger-related costs and salaries and employee benefits, respectively. Non-interest expense for the quarter ended March 31, 2010 remained virtually unchanged as compared to the same period last year. First Keystone Bank, the Company's wholly owned subsidiary, serves its customers from eight full-service offices in Delaware and Chester Counties. Certain information in this release may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those estimated due to a number of factors.Persons are cautioned that such forward-looking statements are not guarantees of future performance and are subject to various factors, which could cause actual results to differ materially from those estimated.These factors include, but are not limited to, changes in general economic and market conditions, the continuation of an interest rate environment that adversely affects the interest rate spread or other income from the Company's and the Bank's investments and operations, the amount of the Company’s delinquent and non-accrual loans, troubled debt restructurings, other real estate owned and loan charge-offs; the effects of competition, and of changes in laws and regulations on competition, including industry consolidation and development of competing financial products and services; interest rate movements; the proposed merger with Bryn Mawr Bank Corporation ("BMBC") fails to be completed, or if completed, the anticipated benefits from the merger may not be fully realized due to, among other factors, the failure to combine the Company’s business with BMBC, the anticipated synergies not being achieved or the integration proves to be more difficult, time consuming or costly than expected; difficulties in integrating distinct business operations, including information technology difficulties; disruption from the transaction making it more difficult to maintain relationships with customers and employees, and challenges in establishing and maintaining operations in new markets; volatilities in the securities markets; and deteriorating economic conditions. The Company does not undertake and specifically disclaims any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. BMBC filed a registration statement on Form S-4 with the Securities and Exchange Commission (“SEC”) in connection with the proposed merger of the Company with BMBC and the Company filed with the SEC a definitive proxy statement/prospectus in connection with the transaction. The Company’s shareholders and investors are urged to read the proxy statement/prospectus because it contains important information about the Company, BMBC and the transaction. You may obtain a free copy of the proxy statement/prospectus as well as other filings containing information about BMBC, at the SEC's web site at www.sec.gov. A free copy of the proxy statement/prospectus may also be obtained from the Company, by directing the request to First Keystone Financial, Inc., 22 West State Street, Media, Pennsylvania 19063, Attention: Carol Walsh, Secretary, telephone (610) 565-6210. A free copy of the filings with the SEC by BMBC that are incorporated by reference in the proxy statement/prospectus can be obtained by directing the request to Bryn Mawr Bank Corporation, 801 Lancaster Avenue, Bryn Mawr, Pennsylvania 19010, Attention: Geoff Halberstadt, Secretary, telephone (610) 581−4873. CONTACT:Hugh J. Garchinsky President and Chief Executive Officer (610) 565-6210 First Keystone Financial, Inc. Consolidated Selected Financial Data (GAAP) (Dollars in thousands, except per share data) March 31, 2010 (unaudited) For The Three Months Ended Results of Operations For the quarter ended: Mar 31, Dec 31, Sept 30, June 30, Mar 31, Interest income Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Service charges and other fees Net gain on sale of residential mortgage loans 32 15 4 39 75 Net gain (loss) on sale of investments 10 2 Other-than-temporary impairment of investments - Increase in cash surrender value of life insurance 99 96 90 Other operating income 67 69 83 78 98 Non-interest income Salaries and employee benefits Occupancy and equipment Professional fees Federal deposit insurance premium Federal deposit insurance - one-time assessment - Data processing Advertising 44 68 69 75 84 Deposit processing Merger-related expenses - - - Other expenses Non-interest expense Loss before income taxes Income tax benefit - Net loss Less: Net income attributable to noncontrolling interest Net loss attributable to First Keystone Financial, Inc. Per share data: Weighted average shares outstanding Dilutive potential common shares - Adjusted weighted average dilutive shares Basic earnings per common share Diluted earnings per common share Dividends declared per share $- $- $- $- $- Effective tax rate 0.0% 29.4% 44.9% 40.5% 33.3% Net interest margin 2.64% 2.47% 2.59% 2.55% 2.50% First Keystone Financial, Inc. Consolidated Selected Financial Data(GAAP) (Dollars in thousands) March 31, 2010 (unaudited) Balance Sheet As of: Mar 31, Dec 31, Sept 30, June 30, Mar 31, Assets Interest bearing deposits with banks Investment and mortgage-related securities - AFS (at fair value) Investment and mortgage-related securities - HTM (at amortized cost) Total investment securities Portfolio loans: Residential mortgages Construction Multi-family and nonresidential mortgages Home equity lines & loans Consumer Commercial business Deferred loan origination costs Total portfolio loans Earning assets Cash and due from banks Allowance for loan losses Bank owned life insurance FHLB stock Other assets Total assets Liabilities and stockholders' equity Passbook and savings Money market NOW Time deposits Interest-bearing deposits Non-interest bearing deposits Total deposits Junior subordinated debentures FHLBank and other borrowings Repurchase agreements Other liabilities Total liabilities Total First Keystone Financial, Inc. equity Noncontrolling interest 72 86 69 Total stockholders' equity Total liabilities and stockholders' equity First Keystone Financial, Inc. Consolidated Selected Financial Data (GAAP) (Dollars in thousands, except per share data) March 31, 2010 (unaudited) For the period end: Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Asset Quality Data Nonaccrual loans 90 days or more past due loans - still accruing Troubled debt restructuring - - - Nonperforming loans Other non-performing assets - - - Nonperforming assets Nonperforming loans / total loans* 3.21% 1.86% 1.74% 1.05% 1.33% Nonperforming assets / total assets 2.06% 1.40% 1.03% 0.61% 0.74% Net loan charge-offs (annualized)/ average loans -0.11% 0.22% 0.40% 1.67% 0.00% Changes in the Allowance for Loan Losses For the three months ended and as of: Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Balance, beginning of quarter ending Charge-offs - Recoveries 86 2 41 29 19 Net (charge-offs) / recoveries 86 Provision for loan losses Balance, end of period Allowance for loan losses / total loans* 2.21% 1.83% 1.50% 1.14% 1.36% Allowance for loan losses / nonperforming loans 68.8% 98.1% 86.0% 108.8% 102.7% *Gross loans net of loans in process For the three months ended and as of: Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Selected ratios (annualized): Return on average assets -2.58% -1.00% -0.28% -0.28% -0.66% Return on average stockholders' equity -39.24% -15.27% -4.28% -4.26% -9.72% Yield on loans 5.51% 5.63% 5.65% 5.66% 5.74% Yield on interest-earning assets 4.82% 4.76% 5.03% 5.07% 5.21% Cost of interest-bearing funds 2.19% 2.33% 2.49% 2.56% 2.75% Net interest margin 2.64% 2.47% 2.59% 2.55% 2.50% Book value per share $12.57 $13.27 $13.82 $13.44 $13.63 Period end shares outstanding 2,432,998 2,432,998 2,432,998 2,432,998 2,432,998 For the six months ended: Mar 31, Mar 31, Selected data: Net interest income Provision for loan losses Non-interest income Non-interest expense Loss before taxes Income tax benefit Net loss Less: Net income attributable to noncontrolling interest Net loss attributable to First Keystone Financial, Inc. Per share data: Weighted average shares outstanding Dilutive potential common shares - - Adjusted weighted average dilutive shares Basic earnings per common share Diluted earnings per common share Selected ratios (annualized): Return on average assets -1.77% -0.35% Return on average stockholders' equity -27.01% -5.33% Yield on loans 5.57% 5.85% Yield on interest-earning assets 4.79% 5.32% Cost of interest-bearing funds 2.26% 2.87% Net interest margin 2.55% 2.48% First Keystone Financial, Inc. Consolidated Selected Financial Data (GAAP) (Dollars in thousands) March 31, 2010 (unaudited) Selected data: Investment Portfolio As of March 31, 2010 As of March 31, 2009 Amortized Fair Unrealized Amortized Fair Unrealized SECURITY DESCRIPTION Cost Value Gain / (Loss) Cost Value Gain / (Loss) Available for sale portfolio: U. S. government agency securities $- $- $- Mortgage-related securities State, county & municipal securities Pooled trust preferred securities - - - Corporate bonds 87 Mutual funds 20 Other equity securities 2 Total Held to maturity portfolio: Mortgage-related securities State, county & municipal securities Total Total Investment Portfolio Capital Ratios (First Keystone Bank) Regulatory Minimum To Be Well Capitalized 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Core capital (to adj tangible assets) 5.00% 8.11% 8.40% 8.23% 8.31% 8.35% Tier 1 capital (to risk-wtd assets) 6.00% 12.84% 12.42% 12.75% 12.64% 13.35% Total capital (to risk-wtd assets) 10.00% 14.05% 13.37% 13.77% 13.56% 14.26% Tangible capital (to tangible assets) n/a 8.10% 8.40% 8.22% 8.30% 8.34%
